                         Case 3:19-bk-03614-JAF            Doc 30     Filed 01/13/20       Page 1 of 1
                        UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF FLORIDA


                                          PRO MEMO

                                                               01/13/2020 01:32 PM
                                                                COURTROOM 300 North Hogan Street
HONORABLE JERRY FUNK
CASE NUMBER:                                                   FILING DATE:
3:19-bk-03614-JAF                       7                         09/24/2019
Chapter 7
DEBTOR:                Angelo Williams


DEBTOR ATTY:           Keith Collier
TRUSTEE:               Doreen Abbott
HEARING:
RESCHEDULED Preliminary Hearing on Motion for Relief from Stay Re: 1021 GARDENBRIDGE PL, SAINT CHARLES,
                      MISSOURI 63303 Filed by Ida A Moghimi-Kian on behalf of Creditor New Residential Mortgage LLC
                      (Moghimi-Kian, Ida) Doc #10
-Response to Motion for Relief from Automatic Stay filed by Creditor, New Residential Mortgage, LLC Filed by Eugene H Johnson
                      on behalf of Trustee Doreen Abbott (related document(s)[10]). (Johnson, Eugene) Doc #18

APPEARANCES::

WITNESSES:

EVIDENCE:

RULING:
RESCHEDULED Preliminary Hearing on Motion for Relief from Stay Re: 1021 GARDENBRIDGE PL, SAINT CHARLES,
MISSOURI 63303 Filed by Ida A Moghimi-Kian on behalf of Creditor New Residential Mortgage LLC (Moghimi-Kian, Ida) Doc #10

RESCHEDULED TO MARCH 16 @ 1:30 CLERK TO PREPARE

-Response to Motion for Relief from Automatic Stay filed by Creditor, New Residential Mortgage, LLC Filed by Eugene H Johnson
on behalf of Trustee Doreen Abbott (related document(s)[10]). (Johnson, Eugene) Doc #18
Proposed Orders, if applicable, should be submitted within three days after the date of the hearing - Local Rule 9072-1(c). Orders
not submitted by the time of closing will result in motions/objections/applications being denied as moot. This docket
entry/document is not an official order of the Court.




                                   Case Number 3:19-bk-03614-JAF                     Chapter 7
